Title: From George Washington to William Smith, 25 August 1784
From: Washington, George
To: Smith, William



revd Sir,
Mount Vernon 25th Augt 1784

Your letter of the 10th from Vienna, was more than ten days on its passage to me. It found me with company, & busily preparing for a journey which I am about to commence in a few days to the westward. I did not fail however to mention the purport of your wishes to Mr Arell who was the bearer of your packet to me. He offering his services to dispose of your lottery tickets—I do not know where two or three hundred could be better placed in Alexandria, & if you will send him that number, he has promised me that his ex[er]tion for the sale of them shall not be wanting.
I thank you for your printed account of Washington College. My best wishes will always attend it, and I am with great respect, Revd Sir Your mo: obedt humble Servt

G: Washington

